Citation Nr: 1222503	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

(Pursuant to BVA Directive 8430, the Veteran's claim for education benefits will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In February 2012, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  A transcript of that hearing is associated with the record.

Given the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence) and the fact that the record shows the Veteran has psychiatric disorders diagnosed as an anxiety disorder and an organic personality disorder, the Board has recharacterized his claim of service connection for PTSD to include all acquired psychiatric disorders including PTSD. 

The claim of service connection for an acquired psychiatric disorder including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of entitlement to service connection for type 2 diabetes mellitus, for residuals of a stroke, and for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claims for service connection for type 2 diabetes mellitus, for residuals of a stroke, and for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in an August 2010 statement prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of service-connection for type 2 diabetes mellitus, for residuals of a stroke, and for prostate cancer.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of service connection for type 2 diabetes mellitus is dismissed.

The appeal of the denial of service connection for residuals of a stroke is dismissed.

The appeal of the denial of service connection for prostate cancer is dismissed.


REMAND

As to the Veteran's claimed stressors associated with his PTSD, in writings to VA and at his personal hearing the claimant reported that his PTSD was caused by, among other things, his seeing a soldier commit suicide by jumping from a building while attending basic training at the Marine Corps Recruit Depot in San Diego for six months from approximately October 1971 to April 1972.  The Veteran also reported that his PTSD was caused by being on TDY to South Korea for 60 days between 1977 to 1979 and during that time undergoing cold weather training just 20 miles from the DMZ and delivering mail to the DMZ (in this regard the Veteran's occupational specialty was postal clerk) at a time in which hostile actions were taking place between North and South Korea forces.

In an effort to verify the Veteran's stressors, the RO has already obtained and associated with the claims folder the Veteran's service treatment records and microfiche of his service personnel records.  Moreover, the RO in May 2007 issued a memorandum in which they found that the Veteran's stressors where not capable of verification.

The Board, however, is not satisfied with the RO's findings as to the above two stressors.  In this regard, the Board finds that a remand is required for the RO/AMC to verify from alternative sources the dates of the Veteran's basic training and his TDY to South Korea because the Board is unable to verify this information from the existing record due in part to the fact that his service personnel records found on the microfiche are to a significant extent not legible.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

The Board also finds that a remand is required for the RO/AMC to contact the provost marshal's office for the Marine Corps Recruit Depot in San Diego to determine if they have any record of a soldier committing suicide during the time that the appellant was undergoing basic training (i.e., from approximately October 1971 to April 1972) and, if so, the details regarding that suicide.  Id.  

The Board finds that a remand is also required for the RO/AMC to contact the U.S. Army and Joint Services Records Research Center (JSRRC) (previously known as the U.S. Armed Service Center for Research of Unit Records (USACRUR), then U.S. Armed Services Center for Unit Records Research (CURR)) and/or the National Archives to determine if they have any records that can verify the appellant's claims regarding hostilities between North and South Korean forces near the DMZ during the time the appellant claimed he was TDY to South Korean for 60 days for cold weather training and delivering mail to the DMZ between 1977 and 1979.  Id.  

In this regard, the Court in Suozzi v. Brown, 10 Vet. App. 307 (1997), held that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  

Lastly, the Board notes that the Veteran's DD 214 shows that he served on active duty from October 1977 to October 1980 with the United States Marine Corps.  However, the Veteran also claimed that he served with the Army Reserves and the National Guard, both in Illinois, from June 1981 to September 1984 and from June 1985 to June 1990.  The Veteran also provided VA with documents that appear to show he was honorably discharged from a reserve component.  Moreover, not only has this alleged reserve component service not been verified by the RO but in December 2009 the National Personnel Records Center (NPRC) notified the RO that the Veteran did not have any active duty service but only reserve service.  Therefore, the Board finds that while the appeal is in remand status, the RO/AMC should take all needed steps to confirm all of the Veteran's dates of active duty and reserve component service.  See 38 U.S.C.A. § 5103A(b). 

If the above development uncovers any documentary evidence of the suicide during basic training or the hostilities between North and South Korean forces near the DMZ during the time the appellant was TDY to South Korean for 60 days between 1977 and 1979, the Board also finds that he should be afforded a VA examination to ascertain if he has a diagnosis of PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) (see 38 C.F.R. § 3.304(f) (2011)) and if that PTSD or other acquired psychiatric disorder was caused by a verified stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

The Board also finds that a remand is required to obtain outstanding VA treatment records.  In this regard, the Veteran testified that he received treatment for his PTSD from, among other places, the Little Rock and Fort Rucker VA Medical Centers since approximately 2005.  Moreover, both of these VA Medical Centers appear to be part of the Central Alabama Veteran Health Care System (CAVHC).  However, while a review of the record on appeal reveals the Veteran's records from the Little Rock VA Medical Center and other records from CAVHC, it does not reveal any records from the Fort Rucker VA Medical Center.  Accordingly, because the Veteran identified at his personal hearing relevant VA treatment records that have neither been requested by VA or appear in the claims file, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Similarly, the Board notes that at his personal hearing the Veteran reported that he received treatment for his PTSD at the Vet Center.  Moreover, the record was left opine for 60 days to allow him to obtain these records and send them to VA.  However, no Vet Center records where thereafter received from the Veteran. Therefore, the Board finds that while the appeal is in remand status an additional effort should be made to obtain and associate these records with the claims file.  Id; Also see Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Given the conflicting information found in the record, the RO/AMC should contact the NPRC and the Office of the Adjutant General for Illinois and confirm all of the Veteran's dates of active duty and reserve component service with the United States Marine Corps, the Army Reserves, and the Illinois Army National Guard.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.  The RO/AMC, given the illegibility of a significant portion of the service personnel records found on the microfiche, should verify from alternative sources the dates of the Veteran's basic training and his TDY to South Korea.  In this regard, the Veteran contends that he underwent basic training at the Marine Corps Recruit Depot in San Diego for six months from approximately October 1971 to April 1972 and he was TDY to South Korea for 60 days between 1977 and 1979.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  After undertaking the above development to the extent possible, the RO/AMC should contact the provost marshal's office for the Marine Corps Recruit Depot in San Diego and determine if that facility has any record of a soldier committing suicide during the time that the appellant was undergoing basic training (i.e., from approximately October 1971 to April 1972) and, if so, the details regarding that suicide.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

4.  After undertaking the above development to the extent possible, the RO/AMC should contact JSRRC and/or the National Archives to see if they have any records that can verify the appellant's claims regarding hostilities between North and South Korean forces near the DMZ during the time the appellant claimed he was TDY to South Korean for 60 days for cold weather training and to deliver mail to the DMZ between 1977 and 1979.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

5.  The RO/AMC should obtain and associate with the record all of the Veteran's post-1981 treatment records from the Central Alabama Veteran Health Care System that have not as yet been already associated with the claims file, including all of his records from the Fort Rucker VA Medical Center.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

6.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his post-1981 Vet Center treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

7.  After undertaking the above development to the extent possible and if it verifies any of the Veteran's claimed stressors, the RO/AMC should provide the claimant with a psychiatric examination to ascertain the origins of his acquired psychiatric disorders including PTSD.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service acquired psychiatric disorders? 

b.  As to each acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

c.  As to any psychosis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

d.  As to PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV)?

e.  If the Veteran does have a diagnosis of PTSD in accordance with the DSM IV, is it at least as likely as not (50 percent probability or more) that it was caused by one of his in-service stressors?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of any psychiatric disorder (i.e., being depressed and having nightmares, panic attacks, anxiety, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that, while the record may not contain objective evidence of his in-service stressor, the claimant is competent and credible to report on what he saw and experienced; the fact that his record does not show his being diagnosed with an acquired psychiatric disorder for many years after his separation from military service; and the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 (2011) even though stressors not related to the fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f) (2011).

In providing answers to the above questions, if the examiner concludes that none of the Veteran's post-service acquired psychiatric disorders are due to or have continued since service the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record are negative for any acquired psychiatric disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

8.  The RO/AMC should thereafter readjudicate the claim.  When readjudicating the claim, the RO/AMC should be mindful of the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.304(f).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


